DETAILED ACTION
This Office Action is in response to communication filed on 12/04/2018. Claims 1 – 20 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2018 was filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 12/04/2018 are accepted for examination purpose.


Drawings
The Drawings filed on 12/04/2018 are accepted for examination purpose.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller module in claim  13 and communications module in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph [0009], the “controller module” can include at least one processor and memory, and communication module” is interfaces adapted to perform communication using the Bluetooth, Wi-Fi, Universal Serial Bus (USB), Ethernet, or another known wired or wireless communication methods, transmission standards, according to paragraph [0013].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,451,462) hereinafter Kim in view of Logue et al. (US 2015/0097689) hereinafter Logue.
As per Claim 1, Kim teaches a method for authorizing a first appliance adapted to perform a cycle of operation on an article to communicate with a local area network (LAN) (Kim, Col. 25, lines 18 – 22; “FIG. 9 illustrates an example of a local area network 900 including a gateway and a network device connected to three new network devices, according to embodiments of the present invention. FIG. 9 also illustrates an access device 108 in communication with network device 304.”), the method comprising: 
receiving, at a controller module remote from the first appliance (Kim, Col. 5, lines 46 – 48; “While remote, the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet, or the like.”), identifying data of the first appliance (Kim, Col. 25, lines 58 – 62; “There are several ways in which network device 304 may authenticate new network devices 608, 610 and 612. For example, network device 304 may transmit the (e.g. aggregated) identification information received from new network devices 608, 610 and 612 to access device 108.”) [and user data];
[verifying, by the controller module, the user data is associated with a second appliance authorized to communicate with the LAN by way of authorization data];  
generating a set of instructions, by the controller module, adapted to instruct the second appliance to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance, wherein the set of instructions include the identifying data of the first appliance (Kim, Col. 38, lines 63 to Col. 39, line 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the communication to the existing network device including the command (i.e., set of instructions), which must includes the identifying data of the first appliance (i.e., a new network device) in order to allow the existing network device to send the network credential to the new network device for joining the network and communicating with other devices.), and whereby the first appliance communicates with the LAN by way of the authorization data (Kim, Col. 38, lines 63 to Col. 39, line 8; “The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the existing network device provides the network credential to the new network device in order to the new network device to join the network and communicate with other devices.); and
receiving, at the controller module, a set of communications from the first appliance, wherein the set of communications arrives by way of authorized communications of the LAN (Kim, Col. 38, lines 37 – 43; “If the access device is remote from the local area network, the access device may send a query or multiple queries over time to a cloud network, which is connected and/or communicates with the gateway and/or each network device on the network, requesting a response or a notification of any new network devices.  Col. 32, lines 50-56; “an access device may receive signals/communications from each network device when it performs a function. For example, the access device may receive a notification any time the switch is flipped/switched and/or any time any of the network devices are activated or turned on/off (e.g. light turns on/off).…  Col. 32, lines 60-64; An access device may also sense/analyze other similar behaviors of other network devices without the use of a switch that controls both network devices and therefore causes the network devices to turn on/off at the same time on a regular basis... Col. 40, lines 20 – 31; various communications may be transmitted and received between the access device and storage and any other device (e.g. cloud network) that may be controlling/performing any automatic grouping function. For example, if a different device (other than the access device) is performing the automatic grouping function, the access device may send a request to that device to perform automatic grouping based on the network devices that are existing on the network and any new network devices that have recently joined the network, along with any information collected about the functions/capabilities of the network devices.” Examiner submits that new network device, once obtains the network credential and joins the network, it is able to communicate with other devices in the LAN network (i.e, new network device provides function communication/notification to the access device)).

receiving … user data
verifying, by the controller module, the user data is associated with a second appliance authorized to communicate with the LAN by way of authorization data;
But, Logue teaches:
receiving … user data (Logue, Parag. [0098]; “The configuration information may also include a user account identifier, which can uniquely and/or globally identify the user's account on the cloud server 164.”  Parag. [0112]; “The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID…”);
verifying, by the controller module, the user data is associated with a second appliance (Logue, Parag. [0098]; “The configuration information may also include an account pairing token that can be used to pair the first hazard detector 400 with the user account… Parag. [0112]; The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID… Parag. [0168]; The cloud server 164 can then verify that the account pairing token matches the token sent earlier to the mobile computing device 816 and pair the first hazard detector 400 with the user account specified by the account ID”. Examiner submits Logue’s first hazard detector represents the claimed second appliance.))  authorized to communicate with the LAN by way of authorization data (Logue, Parag. [0185]; “The network credentials may include a network router name and password for connecting to the Internet 162 through a home Wi-Fi network… Parag. [0190]; According to method 700 above, a first hazard detector 400 may already be installed and paired with a user account 1004 at the cloud server 164. The user may be able to communicate with the first hazard detector 400 using a mobile communication device 816, such as a cell phone. Generally, a home Wi-Fi network will be established within the structure 150 by the router 160. The first hazard detector 400 can communicate through the router 160 and the Internet 162 with the cloud server 164 and the mobile computing device 816.”); 
Kim and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim’s system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network-connected, multi-sensing units or Smart hazard detectors/devices (Logue, Parag. [0003]).

As per Claim 4, the combination of Kim and Logue teaches the method of claim 1. Logue further teaches wherein the identifying data is further generated by a user by way of a mobile device (Logue, Parag. [0194]; “the second hazard detector 1002 may store a second device code 1120 that is unique to the second hazard detector 1002 and that is provided during a manufacturing or post-manufacturing process. As with the first device code 1116, the second device code 1120 can be printed on a label on the back of the second hazard detector 1002 and/or encoded in a QR code, barcode, etc., that can be optically or electronically read by the mobile computing device 816.”).

As per Claim 5, the combination of Kim and Logue teaches the method of claim 4. Logue further teaches wherein the identifying data is generated by way of scanning an optical code at the first appliance by a camera associated with the mobile device (Logue, Parag. [0194]; “As with the first device code 1116, the second device code 1120 can be printed on a label on the back of the second hazard detector 1002 and/or encoded in a QR code, barcode, etc., that can be optically or electronically read by the mobile computing device 816.”).

As per Claim 7, the combination of Kim and Logue teaches the method of claim 1. Logue further teaches wherein verifying the user data further comprises determining a set of second appliances associated with the user data (Logue, Parag. [0098]; “The configuration information may also include an account pairing token that can be used to pair the first hazard detector 400 with the user account… Parag. [0112]; The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID… Parag. [0181]; In some situations, a user may wish to add more than one hazard detector to a smart home environment to create a mesh network, as referred to above. In some embodiments, methods 700, 730 and 760 may be repeated for additional hazard detectors in order to pair them with the online management account.”).

As per Claim 8, the combination of Kim and Logue teaches the method of claim 7. Kim further teaches wherein generating a set of instructions further comprises generating a set of range instructions adapted to instruct the set of second appliances to determine if at least a subset of second appliances are within signal range of the first appliance (Kim, Col. 23, lines 26 – 31; “The local area network 600 includes network devices 302, 304 and 306. However, network 600 may include more or less network devices at any given time. Also included in FIG. 6 is new network devices 608, 610 and 612.”) (lines 36 – 38; “setup access points 609, 611 and 613, allows wireless devices to connect to a network using WiFi, Zigbee, near field communication, or other standards.”), wherein the determining is based at least on the identifying data (Kim, Col. 24, lines 43 – 46; “In some cases, the identification information may include a name of the network device or other information identifying the network device.”).

As per Claim 9, the combination of Kim and Logue teaches the method of claim 8. Kim teaches the method further comprising, upon determining that at least the subset of second appliances are within signal range of the first appliance, selecting one of the subset of second appliances and generating the set of instructions adapted to instruct the selected one of the subset of second appliances to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance (Kim, Col. 24, lines 8 – 13; “…a device that is already on the network, such as one or more of network device 302, network device 304, and network device 306, may receive the notifications/beacons from the new network devices 608, 610 and 612, including requests from the new network devices 608, 610 and 612 to join the network… lines 16 – 25; “For example, one or more of network devices 302, 304 and 306 may generate a communication connection/path with one or more of new network devices 608, 610 and 612. Furthermore, before allowing new network devices 608, 610 and 612 to communicate with gateway 110 and/or network devices already on the network, the network or a device on the network may authenticate new network devices 608, 610 and 612 to confirm that the new network devices are allowed/desired to join the network.”).

As per Claim 10, the combination of Kim and Logue teaches: the method of claim 1. Kim further teaches: wherein the identifying data of the first appliance includes data related to at least one of wireless signal service set identifier (SSID) of the first appliance or a media access control (MAC) address of the first appliance (Kim, Cols. 24 – 25, lines 65 – 7; “network device 304 may communicate with new network devices 608, 610 and 612 (e.g. via their setup access points). For example, as noted, network device 304 may transmit a request/query to new network devices 608, 610 and 612 to obtain identification information from new network devices 608, 610 and 612. Identification information may include any information/data that identifies the network device, such as the network device's SSID, MAC address, serial number, defining characteristic or functionality, among others.”).

11, the combination of Kim and Logue teaches: the method of claim 10. Logue further teaches: wherein generating the set of instructions further comprises generating a set of instructions adapted to instruct the second appliance to wirelessly pair with the first appliance (Logue, Parag. [0182]; “At step 910, instructions are transmitted that cause the first hazard detector to establish wireless communication between the first hazard detector and a second hazard detector…Using a wireless protocol such as Wi-Fi, the app may then transmit instructions via a server, e.g., cloud server 164 (shown in FIG. 1)… Parag. [0184]; “Thus, the first hazard detector may join the second hazard detector's network and vice versa.”), Kim teaches: to transmit the authorization data from the second appliance to the first appliance by way of the wireless pairing (Kim, Col. 21, lines 25 – 28; “a network device may send its unique security key, which it may have stored along with its network ID after being registered on the network, to a network device to which it wants to subscribe.”), and to disconnect the second appliance from the wireless pairing with the first appliance, and to reconnect the second appliance with the LAN (Logue, Parag. [0184]; “When one hazard detector discovers another hazard detector's local device network, it may terminate its joining network and connect to the network provided by the other hazard detector.”).

As per Claim 12, the combination of Kim and Logue teaches: the method of claim 1. Kim further teaches wherein the LAN is a wireless network (Kim, Col 8, lines 57-59; “The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network.”) and the authorization data includes at Kim, Col. 6, lines 18 – 21; “The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like.”).

As per claim 13, Kim further teaches: a communication system comprising: 
a first appliance configured to perform a cycle of operation on an article and having a communications module (Kim, Col. 25, lines 18 – 22; “FIG. 9 illustrates an example of a local area network 900 including a gateway and a network device connected to three new network devices, according to embodiments of the present invention. FIG. 9 also illustrates an access device 108 in communication with network device 304”.  Fig. 24 and Col. 43, lines 57-61, “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices”);
a second appliance in authorized communication with a local area network (LAN) within range of the first appliance and the second appliance (Kim, Col. 35, lines 49 – 53; “each existing network device may be in closest proximity to one of the new network devices and may therefore detect the new network device in its area. As such, each new network device may connect (e.g. via its setup access point) to an existing network device on its own”.  FIG. 9 and Col. 25, lines 18-27; “FIG. 9 also illustrates an access device 108 in communication with network device 304. After network device 304 searches for, finds, and connects to new network devices 608, 610 and 612 (e.g. via their setup access points), new network devices 608, 610 and 612 may transmit identification information (and possibly other information) to network device 304”); and
a controller module located remotely from the LAN, and in communication with the LAN by way of the Internet (Kim, Col. 5, lines 46 – 48; “While remote, the access device may access the network devices in the local area network using an external network, such as a cloud network, the Internet, or the like.”), the controller module configured to: receive identifying data of the first appliance (Kim, Col. 25, lines 58 – 62; “There are several ways in which network device 304 may authenticate new network devices 608, 610 and 612. For example, network device 304 may transmit the (e.g. aggregated) identification information received from new network devices 608, 610 and 612 to access device 108.”);
[verify the second appliance is authorized to communicate with the LAN by way of authorization data]; and 
instruct the second appliance, by way of the Internet, to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance (Kim, Cols. 38 – 39, lines 63 – 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).”).
However, Kim does not expressly teaches:
verify the second appliance is authorized to communicate with the LAN by way of authorization data;
But, Logue teaches:
verify the second appliance is authorized to communicate with the LAN by way of authorization data (Logue, Parag. [0098]; “The configuration information may also include an account pairing token that can be used to pair the first hazard detector 400 with the user account… Parag. [0112]; The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID… Parag. [0168]; The cloud server 164 can then verify that the account pairing token matches the token sent earlier to the mobile computing device 816 and pair the first hazard detector 400 with the user account specified by the account ID.” (Examiner submits Logue’s first hazard detector represents the claimed second appliance.); Logue, Parag. [0185]; “The network credentials may include a network router name and password for connecting to the Internet 162 through a home Wi-Fi network… Parag. [0190]; According to method 700 above, a first hazard detector 400 may already be installed and paired with a user account 1004 at the cloud server 164. The user may be able to communicate with the first hazard detector 400 using a mobile communication device 816, such as a cell phone. Generally, a home Wi-Fi network will be established within the structure 150 by the router 160. The first hazard detector 400 can communicate through the router 160 and the Internet 162 with the cloud server 164 and the mobile computing device 816.”);
Kim and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue system into Kim system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network-connected, multi-sensing hazard detection units or Smart hazard detectors. (Logue, Parag. [0003]).

As per Claim 14, the combination of Kim and Logue teaches the communication system of claim 13. Logue teaches the system further comprising a mobile device configured to send the identifying data of the first appliance to the controller module (Logue, Parag. [0193]; “The user account 1004 can also store the account password 1114. However, in most embodiments, the user account 1004 will instead store a hashed version of the password 1104. The account password 1114 can then be hashed by the mobile computing device 816 and transmitted to the cloud server 164 for verification.”) also see (Kim, col. 26, lines 8-12, “the identification information may be presented in a list of new network devices so as to allow the user to select the network devices that the user wishes to authenticate to join the network”.)).

As per Claim 15, the combination of Kim and Logue teaches the communication system of claim 14. Logue further teaches wherein the mobile device is further configured to send user data related to an owner of the first appliance and the second appliance to the controller module (Logue, Parag. [0132]; “the online management account credentials may have been previously stored on an application on a computing device and may be sent to the cloud server 164 when the application is opened at a computing device, e.g., mobile computing device 816.”  Parag. [0181]; “In some situations, a user may wish to add more than one hazard detector to a smart home environment to create a mesh network, as referred to above. In some embodiments, methods 700, 730 and 760 may be repeated for additional hazard detectors in order to pair them with the online management account.”  Para.[0190]; “According to method 700 above, a first hazard detector 400 may already be installed and paired with a user account 1004 at the cloud server 164. The user may be able to communicate with the first hazard detector 400 using a mobile communication device 816, such as a cell phone”.  Para.[0195]; “FIGS. 12A-12E illustrate user interfaces for an application 814 running on the mobile device 816 to begin the pairing process with the second hazard detector 1002. The streamlined setup process for the second hazard detector 1002 was made possible because another existing smart home devices already been paired with the user account 1004”).
16, the combination of Kim and Logue teaches the communication system of claim 15. Logue teaches the communication system further comprising a wireless gateway (Logue, Parag [0097]; “The router 160 may be combined with a gateway or modem that connects the home Wi-Fi network 1604 with the Internet 1602.”), and wherein the LAN is a wireless local area network (WLAN) (Kim, Col 8, lines 57 – 59; “The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network.”).

As per Claim 17, the combination of Kim and Logue teaches the communication system of claim 16. Kim further teaches wherein the authorization data includes at least a wireless network name of the WLAN (Kim, Col. 6, lines 18 – 21; “The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like.”).

As per Claim 18, the combination of Kim and Logue teaches the communication system of claim 13.  Kim further teaches wherein, upon receiving the authorization data from the second appliance, the communications module is configured to automatically communicate with the LAN using the authorization data (Kim, Cols. 38 – 39, lines 63 – 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices)”.  Fig. 24 and Col. 43, lines 57-61, “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices”).

As per Claim 19, the combination of Kim and Logue teaches: the communication system of claim 18. Kim further teaches wherein the communications module, upon communicating with the LAN using the authorization data, further communicates with the controller module by way of the Internet (Kim, Col. 32, lines 50 – 56; “an access device may receive signals/communications from each network device when it performs a function. For example, the access device may receive a notification any time the switch is flipped/switched and/or any time any of the network devices are activated or turned on/off (e.g. light turns on/off).… Col. 32, lines 60 – 64; An access device may also sense/analyze other similar behaviors of other network devices without the use of a switch that controls both network devices and therefore causes the network devices to turn on/off at the same time on a regular basis... Col. 40, lines 20 – 31; various communications may be transmitted and received between the access device and storage and any other device (e.g. cloud network) that may be controlling/performing any automatic grouping function. For example, if a different device (other than the access device) is performing the automatic grouping function, the access device may send a request to that device to perform automatic grouping based on the network devices that are existing on the network and any new network devices that have recently joined the network, along with any information collected about the functions/capabilities of the network devices”.  Fig. 24 and Col. 43, lines 57-61, “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices”).

As per Claim 20, the combination of Kim and Logue teaches: the communication system of claim 13. Kim further teaches: wherein the controller module is further configured to instruct the second appliance to communicate directly with the first appliance by instructing the second appliance to wirelessly pair with the first appliance based on the identifying data (Kim, Col. 38, lines 63 to Col. 39, line 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the communication to the existing network device including the command (i.e., set of instructions), which must includes the identifying data of the first appliance (i.e., a new network device) in order to allow the existing network device to send the network credential to the new network device for joining the network and communicating with other devices. Also see (Logue, Parag. [0182]; “At step 910, instructions are transmitted that cause the first hazard detector to establish wireless communication between the first hazard detector and a second hazard detector…Using a wireless protocol such as Wi-Fi, the app may then transmit instructions via a server, e.g., cloud server 164 (shown in FIG. 1)… Parag. [0184]; “Thus, the first hazard detector may join the second hazard detector's network and vice versa”…  Parg. [0197]; “ … the first hazard detector 400 is selected for pairing the second hazard detector 1002 …”)).


Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,451,462) hereinafter Kim in view Logue et al. (US 2015/0097689) hereinafter Logue as applied to claim 1 above, and further in view of Tinnakornsrisuphap et al. (US 2013/0223279) hereinafter Tinnakornsrisuphap.
As per Claim 2, the combination of Kim and Logue teaches the method of claim 1, and Kim teaches the method further comprising generating a confirmation message by the controller module that the first appliance is authorized to communicate with the LAN (Kim, Col. 26, line 25-30; ”Upon selecting one or more new network devices 608, 610 and 612 to authenticate, access device 108 may transmit one or more communications or responses to the queries/requests from network device 304 indicating which of new network devices 608, 610 and 612 have been authenticated to join the network”). 
The combination of Kim and Logue does not expressly teach:
transmitting the confirmation message to a user.
But, Tinnakornsrisuphap teaches:
transmitting the confirmation message to a user (Tinnakornsrisuphap, Parag. [0020]; “Finally, at stage E, the mobile device 104 can notify the user that the smart appliance 106 was successfully configured.”).
Logue, Kim and Tinnakornsrisuphap are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tinnakornsrisuphap system into Kim-Logue system, with a motivation to provide sensor based configuration and control of network devices (Tinnakornsrisuphap, Col. 1, lines 29 – 30) with a notification scheme.

3, the combination of Kim, Logue and Tinnakornsrisuphap teaches the method of claim 2.  Logue further teaches wherein the user is associated with the user data (Logue, Parag. [0097]; “The configuration information may also include a user account identifier, which can uniquely and/or globally identify the user's account on the cloud server 164.”).

As per Claim 6, the combination of Kim and Logue teaches the method of claim 4, and Kim teaches the method further comprising generating a confirmation message by the controller module that the first appliance is authorized to communicate with the LAN (Kim, Col. 26, line 25-30; ”Upon selecting one or more new network devices 608, 610 and 612 to authenticate, access device 108 may transmit one or more communications or responses to the queries/requests from network device 304 indicating which of new network devices 608, 610 and 612 have been authenticated to join the network”).
The combination of Kim and Logue does not expressly teach:
transmitting the confirmation message to the user by way of the mobile device.
However, Tinnakornsrisuhap teaches:
transmitting the confirmation message to the user by way of the mobile device (Tinnakornsrisuphap, Parag. [0020]; “Finally, at stage E, the mobile device 104 can notify the user that the smart appliance 106 was successfully configured.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tinnakornsrisuphap system into Kim-Logue system, with a motivation to provide sensor based configuration and control of network devices (Tinnakornsrisuphap, Col. 1, lines 29 – 30) with a notification scheme.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, C.; US 9,794,965 - relates to internet of things ( IoT ) devices and in particular, for example, to pairing of the IoT devices in a WiFiTM network.
Rongo, E.; US 2015/0121470 - relates to apparatus and method for setting up or onboarding a first Internet of Things (IoT) device that has limited or no interfacing capability itself to connect to a network through a second IoT device in communication with the network.
Kim, R.; US 9,210,192 - relates to the setup of multiple devices on a local area network. Specifically, various techniques are provided for utilizing a network device to add a new device to a local area network using existing network device.
Bucher, T.; US 9,654,554 - relates to a method of seamlessly scaling multiple appliances in a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.C./Examiner, Art Unit 2498    

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498